COBB, J.
Defendant Edward Gould appeals the summary denial of his Rule 3.850 motion. We affirm the trial court’s denial of defendant’s ineffective assistance claims because defendant fails to allege that he had a viable defense to the charges against him. See Grosvenor v. State, 816 So.2d 822 (Fla. 5th DCA 2002); Maples v. State, 804 So.2d 599 (Fla. 5th DCA 2002). However, we reverse as to defendant’s claim that his plea was involuntary. Defendant alleges that his plea was involuntary, because his counsel promised him that he would only be sentenced to five years, but nonetheless told him that he should tell the court that no promises were made. Defendant alleges that he would not have entered his plea, but for counsel’s promise. The plea transcript does not conclusively refute defendant’s claim. See State v. Leroux, 689 So.2d 235 (Fla.1996); Johnson v. State, 757 So.2d 586 (Fla. 2d DCA 2000); Beagle v. State, 710 So.2d 724 (Fla. 2d DCA 1998). Therefore, we reverse and remand for an evidentiary hearing on this claim.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.
GRIFFIN and PALMER, JJ., concur.